Citation Nr: 1132457	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  10-03 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a bone marrow disorder.

2.  Entitlement to service connection for a blood disorder.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for cirrhosis of the liver.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 1985. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The RO determined that the appeal arose from a May 2009 rating decision and reviewed the claims based on whether new and material evidence had been submitted.  The Board, however, accepts a March 2009 statement as a notice of disagreement with the denials in the October 2008 rating decision.  Therefore, the Board is reviewing the claims on a de novo basis and the issues are as stated on the title page.

In April 2011, the Veteran testified at a hearing in Washington, DC, held before the undersigned Acting Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The Board finds that additional development of evidence is required prior to resolution of the issues on appeal.  Although the RO obtained a VA medical opinion, the December 2009 VA medical opinion report reflects that the doctor did not address the etiology of the claimed bone marrow disorder.  Moreover, at the hearing, the Veteran claimed that he was exposed to the hepatitis C virus in service due to vaccination guns and non-sterilized dental equipment.  The VA doctor also did not address this theory of entitlement.  An October 2005 VA treatment record shows an assessment that the blood disorder was worsened by the hepatitis C treatment.  This suggests a possible secondary service connection claim (although the Board notes that hepatitis C is not currently service connected).  A medical opinion addressing this theory of entitlement is necessary.  Also, a history of the Veteran's history of hepatitis C risk factors needs to be obtained.  In light of the above, a VA examination is necessary. 

Because the Board is considering a theory of secondary service connection, the RO must provide notice regarding that theory of entitlement.

At the hearing, the Veteran testified that he was treated at the Washington VA Medical Center in 1996.  The RO has obtained many records from that facility dated in 1996 pursuant to a request made in March 1997 for records from February 1996 to the present.  The appellant testified that he has been treated at the Martinsburg VA Medical Center since 1997.  He has submitted treatment records from the Martinsburg VA Medical Center from March 2005 to May 2011.  The Board notes, however, that the first page of a March 2005 gastroenterology consult is missing.  The Board also notes that only abdominal ultrasound and magnetic resonating imaging (MRI) scans dated from February 2008 to September 2010 are of record.  The RO must obtain all outstanding records from the Washington and Martinsburg VA Medical Centers.  

Regarding hepatitis C risk factors, the Board notes that the Veteran's service treatment records show that he had probable gonorrhea in February 1983.  In March 2005 the appellant acknowledged intranasal cocaine use in service and a history of having unprotected sex with multiple sexual partners when he was younger.  He was discharged from the service due to a pattern of misconduct.  The RO must obtain the Veteran's service personnel records.

Accordingly, the case is REMANDED for the following action:

1.   The RO must provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection for a disorder secondary to a service-connected disorder, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

2.  The RO should obtain all VA treatment records from the Washington VA Medical Center in January 1996 and the Martinsburg VA Medical Center from 1997 to May 2005, to include all domiciliary records and a complete copy of the May 2005 VA gastroenterology consult; any abdominal ultrasound and MRI scans from 1997 to January 2008 and since October 2010; and all records since May 2011.  Any obtained records should be associated with the Veteran's claims file.

3.  The RO must contact the National Personnel Records Center in an attempt to secure the Veteran's service personnel records.  The RO should associate any obtained records with the appellant's claim folder.

4.  Thereafter, schedule the Veteran for an examination to determine the nature and etiology of the current bone marrow disorder, blood disorder, hepatitis C, and cirrhosis.  All indicated tests must be accomplished.  The claims folder is to be made available to the examiner.  The examiner must obtain a history of the Veteran's hepatitis C risk factors.  The examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran's hepatitis C and cirrhosis are due to in-service vaccinations via an air gun injection, dental treatment, and in-service sexual contact.   The examiner must opine whether it is more likely than not, i.e., is there a more than a 50/50 chance, that the Veteran's hepatitis C and cirrhosis are due to in-service intranasal cocaine use and post-service risk factors, to include sexual contact.  The examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the current bone marrow disorder and blood disorder are related to the in-service low white blood cells count.  The examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the current bone marrow disorder and blood disorder are caused or aggravated by the hepatitis C and cirrhosis.  The examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the hepatitis C and cirrhosis are aggravated by the current bone marrow disorder and blood disorder.  A complete rationale for any opinion offered must be provided.

5.  The Veteran is to be notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).

6.  After the development requested, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

7.  Thereafter, the RO must readjudicate the issues on appeal, to include consideration of whether the Veteran's intranasal cocaine use in service was willful misconduct, consideration of entitlement to service connection for the bone marrow and blood disorders as secondary to the hepatitis C and cirrhosis, and entitlement to service connection for hepatitis C and cirrhosis as secondary to the bone marrow and blood disorders.  If any benefit is not granted, the appellant must be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


